UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4535


UNITED STATES OF AMERICA,

                Plaintiff − Appellee,

           v.

COURTNEY DIONE COWAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:11-cr-00024-RLV-DSC-1)


Argued:   May 17, 2013                    Decided:   June 11, 2013


Before TRAXLER, Chief Judge, KING, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Paul K. Sun, Jr., ELLIS & WINTERS, LLP, Raleigh, North
Carolina, for Appellant.   Melissa Louise Rikard, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.
ON BRIEF: Anne M. Tompkins, United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Courtney Dione Cowan represented himself at trial and was

convicted of being a felon in possession of a firearm.                               On

appeal, he alleges several evidentiary errors and challenges the

district court’s requirement that he remain in leg restraints

throughout the trial.         For the reasons that follow, we affirm.

                                         I.

       In   2010,     Cowan   broke     into    the    home    of   Cristal    Rice,

demanded to use Rice’s telephone, and threatened her with a gun.

Rice let Cowan use her phone, then ran out of her house to her

neighbor’s house.         Cowan followed Rice, hit her in the head and

back with his gun, returned to Rice’s home, and began breaking

the    windows      of   Rice’s   home    and    car    with    his   gun.         Rice

eventually called the police, who subsequently arrived and found

a .38 revolver nearby.            Rice identified Cowan as the assailant,

and Cowan was later arrested.             Apart from being intoxicated at

the time, Cowan did not explain what motivated his actions.

       Because Cowan had prior felony convictions, he was charged

with being a felon in possession of a firearm, in violation of

18    U.S.C.   §    922(g).       The   district      court    appointed     him    two

different attorneys; however, after Cowan was uncooperative and

insisted that he did not want their help, the court granted each

attorneys’ motion to withdraw and Cowan proceeded pro se.                           The

district court, without explanation or discussion appearing in

                                          2
the record, required Cowan to remain in leg restraints during

jury selection and throughout the trial.                          To avoid the prejudice

that    might    result      from    the       jury    seeing       a    defendant       in   leg

restraints, the court required Cowan to remain seated during the

trial.      Because        Cowan    could       not    stand       and    walk     around     the

courtroom, the court also required the government to conduct the

trial    from    a   seated        position,         “[s]o    it       wo[uldn’t]    make      it

obvious     that     the    defendant          ha[d]       leg     irons     and    [was]      in

custody.”       J.A. 102.

       Despite this directive, the government approached a witness

on one occasion.            Cowan objected, but the court overruled the

objection.         Once     the    jury    was       out     of    the    courtroom,      Cowan

explained his prior objection, stating “You told me that due to

the fact that I got these chains on my feet that I couldn’t walk

past through here.          But you let [the government attorney] get up

and walk over there and hand that stuff to [the witness].”                                    J.A.

164.     The court indicated that it did not know why Cowan was

initially    objecting,           that    at    the    time       it     forgot    the   ground

rules, and that it would not let it happen again.                                   Cowan was

ultimately convicted and sentenced to 85 months’ imprisonment.

                                               II.

       Cowan’s main argument on appeal is that the court erred and

violated his Fifth Amendment due process right to a fair trial

by requiring him to wear leg restraints during the trial.                                     The

                                                3
district court did not provide any explanation on the record for

why it required Cowan to wear leg restraints.                           Therefore, if

Cowan properly objected, the government would have the difficult

burden    of     “prov[ing]       beyond      a    reasonable        doubt    that     the

[shackling]      error    complained         of    did    not   contribute       to    the

verdict obtained.”           Deck v. Missouri, 544 U.S. 622, 635 (2005)

(second      alteration      in    original)           (internal     quotation        marks

omitted).

       As support for his view that he properly objected, Cowan

points only to his above-mentioned objection to the government

attorney standing up and approaching a witness on one occasion.

Other than this one objection, Cowan did not otherwise directly

object    on    the    record     to   the       requirement    that    he    wear     leg

restraints.      While “[w]e liberally construe pro se objections to

determine      whether    the     defendant        objected,”       United    States    v.

Gray, 581 F.3d 749, 752-53 (8th Cir. 2009) (per curiam), we

nonetheless cannot construe Cowan’s objection as an objection to

the wearing of leg restraints.                   Rather, Cowan was objecting to

the court giving the government attorney permission to approach

a witness, in violation of the court’s own rules set forth at

the beginning of the trial.                Accordingly, we review for plain

error.    See Fed. R. Crim. P. 52(b); United States v. Olano, 507

U.S. 725, 731-32 (1993).           To establish plain error, Cowan has to

show   (1)     there   was   an    error,        (2)   that   was    plain,    (3)     that

                                             4
affected      his      substantial      rights,       and    (4)    that     affected       the

fairness,      integrity,          or   public       reputation         of   the    judicial

proceedings.           See United States v. Muhammad, 478 F.3d 247, 249

(4th Cir. 2007).

       Even if the court plainly erred, which we assume without

deciding, Cowan cannot show that the error affected the outcome

of the proceedings because he provides no evidence showing that

the jury was able to see his leg restraints.                            See United States

v. Williamson, 706 F.3d 405, 412 (4th Cir. 2013) (“To show that

a plain error affected his substantial rights, the accused must

demonstrate that the error actually affected the outcome of the

proceedings.” (internal quotation marks omitted)); United States

v.     Miller,      531     F.3d    340,       347    (6th    Cir.       2008)     (“Because

[defendant] bears the burden of proof on plain error review, we

will    not    assume       without      evidence      that       the    [restraint]        was

visible at trial.”).               Moreover, the evidence against Cowan was

strong, including the fact that blood found on the gun matched

Cowan’s DNA.           Accordingly, Cowan cannot satisfy the plain error

standard.      See Williamson, 706 F.3d at 412-13.

                                           III.

       Cowan     also      argues       that    the    district         court      erred     in

admitting        the      grand    jury    testimony         of     his      fiancée       Kyla

Milosavljevic.            While Cowan concedes that portions of the grand

jury testimony may have been admissible under Federal Rule of

                                               5
Evidence    801(d)(1)(A),       which     excludes           from    hearsay       any   prior

inconsistent statements given under oath, he contends that it

was error for the court to admit into evidence the grand jury

testimony in its entirety.             We disagree.

       At trial, the government introduced Milosavljevic’s grand

jury    testimony    for    impeachment          purposes         because    her    in-court

testimony was inconsistent with her grand jury testimony.                                  For

example,    she     testified         before      the        grand    jury     that      Cowan

possessed the gun at one point, but she recanted that testimony

during trial.        She also testified before the grand jury that

Cowan told her about his conduct on the night in question during

a phone call from jail.           But during trial, when the government

read that testimony back to her, she suggested the testimony was

not her own and that she had been pressured into discussing

things about which she had no knowledge.                          See J.A. 426 (“That’s

a part where I felt like he was pressuring me into answering

stuff    that   I   said    I   did    not       know.”);      J.A.    427    (“See,      that

doesn’t even sound like something I would say the way it was,

like, worded or typed out.”); J.A. 428 (“I don’t feel like this

is   accurate     that   you’re       showing      me.        I     just   don’t    remember

answering       these      questions      .       .      .     in     my     testimony.”).

Additionally, Milosavljevic called into question the entirety of

her grand jury testimony by saying that she “felt forced or

pressured” to give certain answers, J.A. 401, and asserting that

                                             6
her “testimony might not have been honest” because she took a

pain pill the morning of her grand jury testimony, J.A. 416.

       Given        the    inconsistencies          in     Milosavljevic’s          trial

testimony, the inconsistent portions of her grand jury testimony

were no doubt admissible under Rule 801(d)(1)(A).                              See United

States v. Murphy, 696 F.2d 282, 284 (4th Cir. 1982) (explaining

that    Rule        801(d)(1)       “provide[s]       a   party         with    desirable

protection      against       the     ‘turncoat’     witness      who    changes    h[er]

story   on     the    stand    and     deprives     the   party    calling      h[er]   of

evidence       essential       to     his   case”    (internal      quotation       marks

omitted)).       Moreover, because Milosavljevic called into question

the entirety of her grand jury testimony by suggesting that the

government      pressured       her    into    providing    certain       answers,      the

entirety       of    the      testimony       was   necessary      to      refute    that

contention by showing that the government exerted no improper

pressure at any point during the testimony.                        Cf. United States

v. Distler, 671 F.2d 954, 958 (6th Cir. 1981) (admission of

grand jury testimony not abuse of discretion despite fact that

“some    of     the       prior      testimony      corroborates         the     in-court

testimony” because “the corroborative portions are needed to set




                                              7
the whole in context”).   Accordingly, under these circumstances,

we find no abuse of discretion. *

                                IV.

     For the foregoing reasons, we affirm Cowan’s conviction.

                                                         AFFIRMED




     *
       Cowan also challenges the admission of certain hearsay
testimony and the restrictions the district court imposed on the
scope of his direct examination of witnesses. Because Cowan did
not object to these rulings at trial, we review for plain error.
See United States v. Perkins, 470 F.3d 150, 155 (4th Cir. 2006).
We have reviewed these claims under the plain error standard and
find no reversible error, individually or cumulatively.      See
United States v. Basham, 561 F.3d 302, 330 (4th Cir. 2009)
(“Generally, . . . if a court determines that none of a
defendant's claims warrant reversal individually, it will
decline to employ the unusual remedy of reversing for cumulative
error.” (alterations and internal quotation marks omitted)).



                                    8